 

Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of May 15, 2015, by
and between IBIO INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Fifteen Million Dollars ($15,000,000) of the Company’s common stock, par value
$0.001 (the “Common Stock”). The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)          Commencement of Purchases of Common Stock. Within five (5) Business
Days from the date of approval of the issuance of the shares hereunder by the
Principal Market, the purchase and sale of Purchase Shares hereunder shall occur
from time to time upon written notices by the Company to the Buyer on the terms
and conditions as set forth herein following the satisfaction of the conditions
(the “Commencement”) as set forth in Sections 6 and 7 below (the date of
satisfaction of such conditions, the “Commencement Date”).

 



(b)          The Company’s Right to Require Regular Purchases. Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to 200,000 Purchase Shares, on such
Business Day (as long as such notice is delivered on or before 5:00 p.m. Eastern
time on such Business Day) (each such purchase, a “Regular Purchase”) at the
Purchase Price on the Purchase Date; however, in no event shall the Purchase
Amount of a Regular Purchase exceed Five Hundred Thousand Dollars ($500,000) per
Business Day, unless the Buyer and the Company mutually agree. The Company and
the Buyer may mutually agree to increase the number of Purchase Shares that may
be sold per Regular Purchase to as much as an additional 2,000,000 Purchase
Shares per Business Day. The Company may deliver additional Purchase Notices to
the Buyer from time to time so long as the most recent purchase has been
completed. The share amounts in the first sentence of this Section 1(b) shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split, or other similar transaction.



 

 

 

 

(c)          VWAP Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
1(b) above, with one Business Day’s prior written notice (as long as such notice
is delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price. The Company may deliver a VWAP Purchase Notice to the Buyer
on or before 5:00 p.m. Eastern time on a date on which (i) the Company also
submitted a Purchase Notice for a Regular Purchase of at least 150,000 Purchase
Shares to the Buyer and (ii) the Closing Sale Price is higher than $0.40. A VWAP
Purchase shall automatically be deemed completed at such time on the VWAP
Purchase Date that the Sale Price falls below the VWAP Minimum Price Threshold;
in such circumstance, the VWAP Purchase Amount shall be calculated using (i) the
VWAP Purchase Share Percentage of the aggregate shares traded on the Principal
Market for such portion of the VWAP Purchase Date prior to the time that the
Sale Price fell below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase
Price calculated using the volume weighted average price of Common Stock sold
during such portion of the VWAP Purchase Date prior to the time that the Sale
Price fell below the VWAP Minimum Price Threshold. Each VWAP Purchase Notice
must be accompanied by instructions to the Company’s Transfer Agent to
immediately issue to the Buyer an amount of Common Stock equal to the VWAP
Purchase Share Estimate, a good faith estimate by the Company of the number of
Purchase Shares that the Buyer shall have the obligation to buy pursuant to the
VWAP Purchase Notice. In no event shall the Buyer, pursuant to any VWAP
Purchase, purchase a number of Purchase Shares that exceeds the VWAP Purchase
Share Estimate issued on the VWAP Purchase Date in connection with such VWAP
Purchase Notice; however, the Buyer will immediately return to the Company any
amount of Common Stock issued pursuant to the VWAP Purchase Share Estimate that
exceeds the number of Purchase Shares the Buyer actually purchases in connection
with such VWAP Purchase. Upon completion of each VWAP Purchase Date, the Buyer
shall submit to the Company a confirmation of the VWAP Purchase in form and
substance reasonably acceptable to the Company. The Company may deliver
additional VWAP Purchase Notices to the Buyer from time to time so long as the
most recent purchase has been completed.

 

(d)          Payment for Purchase Shares. For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares. For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date. All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

 

(e)          Intentionally Omitted.

 

(f)          Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and purchase amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.

 

-2-

 

 

(g)          Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

 

(h)          Compliance with Principal Market Rules. Notwithstanding anything in
this Agreement to the contrary, the total number of shares of Common Stock that
may be issued under this Agreement, including the Commitment Shares (as defined
in Section 4(e) hereof), shall be limited to 15,343,406 shares of Common Stock
(the “Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof unless stockholder approval is obtained to
issue more than such 19.99%. The Exchange Cap shall be appropriately adjusted
for any stock dividend, stock split, reverse stock split or similar
transactions. Notwithstanding anything in this Agreement to the contrary, the
Company shall not be required or permitted to issue, and the Buyer shall not be
required or permitted to purchase, any shares of Common Stock under this
Agreement if such issuance would breach the Company's obligations under the
rules or regulations of the Principal Market. The Company will, in its sole
discretion, determine whether to obtain stockholder approval to issue more than
19.99% of its outstanding shares of Common Stock.

 

(i)          Beneficial Ownership Limitation. The Company shall not issue and
the Buyer shall not purchase any shares of Common Stock under this Agreement if
such shares proposed to be issued and sold, when aggregated with all other
shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Buyer and its affiliates would result in the beneficial ownership by the Buyer
and its affiliates of more than 19.99% of the then issued and outstanding shares
of Common Stock.

 

2.          BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)          Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Commitment Shares (as defined in Section 4(e) hereof) and the
Purchase Shares (the Purchase Shares and the Commitment Shares are collectively
referred to herein as the “Securities”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof; provided however, by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term.

 

(b)          Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

 

(c)          Intentionally Omitted.

 

(d)          Information. The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof). The Buyer understands that its investment in
the Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss, (ii)
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

-3-

 

 

(e)          No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)          Intentionally Omitted.

 

(g)          Organization. The Buyer is a limited liability company duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.

 

(h)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.

 

(i)          Residency. The Buyer is a resident of the State of Illinois.

 

(j)          No Prior Short Selling. The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

-4-

 

 

(a)          Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns more than 50% of the voting stock or capital stock
or other similar equity interests) are corporations or limited liability
companies duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations or financial condition of
the Company and its Subsidiaries, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b) hereof). The Company has no
material Subsidiaries except as set forth on Schedule 3(a).

 

(b)          Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws, and do not require further
consent or authorization by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (y) general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies and (z) public policy underlying
any law, rule or regulation (including any federal or states securities law,
rule or regulation) with regards to indemnification, contribution or
exculpation. The Board of Directors of the Company or duly authorized committee
thereof has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit B attached hereto to authorize this
Agreement and the transactions contemplated hereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any material respect. The Company has delivered to the Buyer a true and correct
copy of the Signing Resolutions as approved by the Board of Directors of the
Company or an appropriate Board committee.

 

-5-

 

 

(c)          Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 175,000,000 shares of Common Stock, par value
$0.001, of which as of the date hereof, 76,755,410 shares are issued and
outstanding, zero shares are held as treasury shares, 15,000,000 shares are
reserved for future issuance pursuant to the Company’s equity incentive plans,
of which approximately 5,276,666 shares remain available for future option
grants or stock awards, and 6,633,324 shares are issuable and reserved for
issuance pursuant to securities (other than stock options or equity based awards
issued pursuant to the Company’s stock incentive plans) exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii)
1,000,000 shares of preferred stock, with per share liquidation preferences set
forth on Schedule 3(c), of which as of the date hereof zero shares are issued
and outstanding. All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and non-assessable. Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

 

(d)          Issuance of Securities. The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issuance
thereof. Upon issuance and payment therefore in accordance with the terms and
conditions of this Agreement, such Purchase Shares shall be validly issued,
fully paid and non-assessable and free from all taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

-6-

 

 

(e)          No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, including any Certificate of Designations, Preferences and Rights
of any outstanding series of preferred stock of the Company, or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result, to the Company’s knowledge, in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
would not reasonably be expected to result in a Material Adverse Effect. Except
as disclosed in Schedule 3(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
including any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company, or Bylaws or their
organizational charter or bylaws, respectively. Except as disclosed in Schedule
3(e), neither the Company nor any of its Subsidiaries is in violation of any
term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible violations, defaults, terminations or amendments that would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement, reporting
obligations under the 1934 Act or as required under the 1933 Act or applicable
state securities laws or the filing of an application for the listing of
additional securities with the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 3(e) and for
reporting obligations under the 1934 Act, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date. Except as disclosed in Schedule 3(e), the Company is not
subject to any notices or actions from or to the Principal Market, other than
routine matters incident to listing on the Principal Market and not involving a
violation of the rules of the Principal Market. Except as disclosed in Schedule
3(e), to the Company’s knowledge, the Principal Market has not commenced any
delisting proceedings against the Company.

 

(f)          SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2014, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

 

-7-

 

 

(g)          Absence of Certain Changes. Except as disclosed in Schedule 3(g),
since December 31, 2014, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries taken as a whole. For purposes of this
Agreement, neither a decrease in cash or cash equivalents nor losses incurred in
the ordinary course of the Company’s business shall be deemed or considered a
material adverse change. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)          Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their capacities as such, which would reasonably be
expected to have a Material Adverse Effect (each, an “Action”). A description of
each such Action, if any, is set forth in Schedule 3(h).

 

(i)          Acknowledgment Regarding Buyer’s Status. The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the Buyer
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

 

(j)          Intellectual Property Rights. To the Company’s knowledge, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (collectively, “Intellectual Property”) necessary to conduct
their respective businesses as now conducted, except as set forth in Schedule
3(j) or to the extent that the failure to own, possess, license or otherwise
hold adequate rights to use Intellectual Property would not, individually or in
the aggregate, have a Material Adverse Effect. Except as disclosed in Schedule
3(j), to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof within two years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of any Intellectual Property of others, or of any
such development of similar or identical trade secrets or technical information
by others with respect to the Company’s or its Subsidiaries’ Intellectual
Property and, except as set forth on Schedule 3(j), there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its Subsidiaries regarding Intellectual
Property, which would reasonably be expected to have a Material Adverse Effect.

 

-8-

 

 

(k)          Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of the
environment or human health and safety and with respect to hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all material permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(l)          Title. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them that is material to the business of
the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(m)        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged. To the Company’s knowledge, since January 1, 2013, neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary, to the Company’s
knowledge, will be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

 

(n)          Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except when the failure to so possess such
certificates, authorizations or permits would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

 

(o)          Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.

 

-9-

 

 

(p)          Transactions With Affiliates. Except as set forth on Schedule 3(p),
and other than the grant or exercise of stock options or any other equity
securities offered pursuant to duly adopted stock or incentive compensation
plans as disclosed on Schedule 3(c), as of the date hereof, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors and reimbursement for expenses incurred on
behalf of the Company), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a material interest or is an officer, director, trustee
or general partner.

 

(q)          Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

(r)          Registration Statement. The Shelf Registration Statement (as
defined in Section 4(a) hereof) has been declared effective by the SEC, and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto. As of the date hereof, the Company
has a dollar amount of securities registered and unsold under the Shelf
Registration Statement, which is not less than the sum of (i) the Available
Amount and (ii) the market value of the Commitment Shares on the date hereof.

 

4.           COVENANTS.

 

(a)          Filing of Form 8-K and Prospectus Supplement. The Company agrees
that it shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K (or provide substantially equivalent disclosure in the
Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q to be
filed within that time period) disclosing this Agreement and the transaction
contemplated hereby. The Company shall also file within two (2) Business Days
from the Commencement Date a prospectus supplement to the Company’s existing
shelf registration statement on Form S-3 (File No. 333-200410, the “Shelf
Registration Statement”) covering the sale of the Commitment Shares and Purchase
Shares (the “Prospectus Supplement”) in accordance with the terms of the
Registration Rights Agreement between the Company and the Buyer, dated as of the
date hereof (the “Registration Rights Agreement”). The Company shall use
commercially reasonable efforts to keep the Shelf Registration Statement and any
New Registration Statement (as defined in the Registration Rights Agreement)
effective pursuant to Rule 415 promulgated under the 1933 Act and available for
sales of all Securities to the Buyer until such time as (i) it no longer
qualifies to make sales under the Shelf Registration Statement, (ii) the date on
which all the Securities have been sold under this Agreement and no Available
Amount remains thereunder, or (iii) the Agreement has been terminated. The Shelf
Registration Statement (including any amendments or supplements thereto and
prospectuses or prospectus supplements, including the Prospectus Supplement,
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

-10-

 

 

(b)          Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial issuance of the Securities to the Buyer under this Agreement and (ii)
any subsequent sale of the Securities by the Buyer, in each case, under
applicable securities or “Blue Sky” laws of the states of the United States in
such states as is reasonably requested by the Buyer from time to time, and shall
provide evidence of any such action so taken to the Buyer at its written
request.

 

(c)          Listing. The Company shall promptly secure the listing of all of
the Securities upon each national securities exchange and automated quotation
system that requires an application by the Company for listing, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain such listing, so long as any other shares of Common
Stock shall be so listed. The Company shall use its commercially reasonable
efforts to maintain the Common Stock’s listing on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market, unless the Common Stock is immediately thereafter
traded on the New York Stock Exchange, the NYSE MKT, the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin
Board, or the OTCQB or OTCQX market places of the OTC Markets Group, Inc. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

 

(d)          Limitation on Short Sales and Hedging Transactions. The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

(e)          Issuance of Commitment Shares. Within five (5) Business Days from
the date of approval of the issuance of the shares hereunder by the Principal
Market, the Company shall issue to the Buyer, as consideration for the Buyer
entering into this Agreement, 450,000 shares of Common Stock (the “Commitment
Shares”). The Commitment Shares shall be issued without any restrictive legend
whatsoever or prior sale requirement.

 

(f)          Due Diligence. The Buyer shall have the right, from time to time as
the Buyer may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours and subject to reasonable prior
notice to the Company. The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the prospectus supplement described in Section
4(a) hereof and (ii) the Commencement; provided, however, that at no time is the
Company required or permitted to disclose material nonpublic information to the
Buyer or breach any obligation of confidentiality or non-disclosure to a third
party or make any disclosure that could cause a waiver of attorney-client
privilege.

 

-11-

 

 

(g)          Confidential Information. Each party hereto agrees not to disclose
any Confidential Information of the other party to any third party and shall not
use the Confidential Information of such other party for any purpose other than
in connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

 

5.           TRANSFER AGENT INSTRUCTIONS.

 

All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents otherwise.
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Purchase Shares (the “Irrevocable Transfer Agent Instructions”). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement.

 

6.           CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):

 

(a)The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;

 

(b)The representations and warranties of the Buyer shall be true and correct as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and

 

(c)The Prospectus Supplement shall have been delivered to the Buyer and no stop
order with respect to the registration statement covering the sale of shares to
the Buyer shall be pending or threatened by the SEC.

 

-12-

 

 

7.CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.

 

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer;

 

(b)          The Company shall have issued to the Buyer the Commitment Shares;

 

(c)          The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

 

(d)          The Buyer shall have received the opinion of the Company’s legal
counsel dated as of the Commencement Date in customary form and substance;

 

(e)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date of this Agreement and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Buyer shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;

 

(f)          The Board of Directors of the Company or a duly authorized
committee thereof shall have adopted resolutions substantially in the form
attached hereto as Exhibit B, which shall be in full force and effect without
any amendment or supplement thereto as of the Commencement Date;

 

(g)          As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
future purchases of Purchase Shares hereunder, 15,343,406 shares of Common
Stock;

 

(h)          The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been signed by the Company and the Buyer and have been
delivered to the Transfer Agent;

 

-13-

 

 

(i)          The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)          The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(k)          The Shelf Registration Statement shall have been declared effective
under the 1933 Act by the SEC and no stop order with respect thereto shall be
pending or threatened by the SEC. The Company shall have prepared and delivered
to the Buyer a final and complete form of prospectus supplement, dated and
current as of the Commencement Date, to be used in connection with any sales of
any Commitment Shares or any Purchase Shares to the Buyer, and to be filed by
the Company two (2) Business Days after the Commencement Date pursuant to Rule
424(b). The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Commitment
Shares and the Purchase Shares pursuant to this Agreement in compliance with
such laws;

 

(l)          No Event of Default has occurred and is continuing, or any event
which, after notice and/or lapse of time, would become an Event of Default has
occurred;

 

(m)        On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation,
other than Section 203 of the Delaware General Corporation Law, that is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities; and

 

(n)          The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof.

 

8.           INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

-14-

 

 

9.           EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)          while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Company for the sale of all of the Registrable Securities (as defined in the
Registration Rights Agreement) to the Buyer in accordance with the terms of the
Registration Rights Agreement, and such lapse or unavailability continues for a
period of ten (10) consecutive Business Days or for more than an aggregate of
thirty (30) Business Days in any 365-day period, which is not in connection with
a post-effective amendment to any such registration statement or the filing of a
new registration statement; provided, however, that in connection with any
post-effective amendment to such registration statement or filing of a new
registration statement that is required to be declared effective by the SEC,
such lapse or unavailability may continue for a period of no more than thirty
(30) consecutive Business Days, which such period shall be extended for up to an
additional thirty (30) Business Days if the Company receives a comment letter
from the SEC in connection therewith;

 

(b)          the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of three (3) consecutive Business
Days;

 

(c)          the delisting of the Common Stock from the Principal Market, and
the Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board or the OTCQB marketplace or OTCQX
marketplace of the OTC Markets Group, Inc.;

 

(d)          the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Business Days after the applicable Purchase
Date that the Buyer is entitled to receive;

 

(e)          the Company’s breach of any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach would
reasonably be expected to have a Material Adverse Effect and except, in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues uncured for a period of at least five (5) Business Days;

 

-15-

 

 

(f)          if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(g)          if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

 

(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

(i)          if at any time after the Commencement Date, the Exchange Cap is
reached unless and until stockholder approval is obtained pursuant to Section
1(h) hereof. The Exchange Cap shall be deemed to be reached at such time if,
upon submission of a Purchase Notice or VWAP Purchase Notice under this
Agreement, the issuance of such shares of Common Stock would exceed the number
of shares of Common Stock which the Company may issue under this Agreement
without breaching the Company’s obligations under the rules or regulations of
the Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Company may not require and the Buyer shall not
be obligated or permitted to purchase any shares of Common Stock under this
Agreement. If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement shall
automatically terminate without any liability or payment to the Company without
further action or notice by any Person. No such termination of this Agreement
under Section 11(k)(i) shall affect the Company’s or the Buyer’s obligations
under this Agreement with respect to pending purchases and the Company and the
Buyer shall complete their respective obligations with respect to any pending
purchases under this Agreement.

 

10.         CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)          “1933 Act” means the Securities Act of 1933, as amended.

 

(b)          “Available Amount” means initially Fifteen Million Dollars
($15,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.

 

(c)          “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

-16-

 

 

(d)          “Business Day” means any day on which the Principal Market is open
for trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern
Time), including any day on which the Principal Market is open for trading for a
period of time less than the customary time.

 

(e)          “Closing Sale Price” means the last closing trade price for the
Common Stock on the Principal Market as reported by the Principal Market.

 

(f)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, protocols, development plans, commercialization
plans, compounds, formulations, preclinical study and clinical trial results,
plant and equipment), which is designated as "Confidential," "Proprietary" or
some similar designation. Information communicated orally shall be considered
Confidential Information if such information is confirmed in writing as being
Confidential Information within ten (10) Business Days after the initial
disclosure. Confidential Information may also include information disclosed to a
disclosing party by third parties. Confidential Information shall not, however,
include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the disclosing
party; (ii) becomes publicly known and made generally available after disclosure
by the disclosing party to the receiving party through no action or inaction of
the receiving party; (iii) is already in the possession of the receiving party
at the time of disclosure by the disclosing party as shown by the receiving
party’s files and records immediately prior to the time of disclosure; (iv) is
obtained by the receiving party from a third party without a breach of such
third party’s obligations of confidentiality; (v) is independently developed by
the receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession; or (vi) is required by law to be disclosed by
the receiving party, provided that the receiving party gives the disclosing
party prompt written notice of such requirement prior to such disclosure and
assistance in obtaining an order protecting the information from public
disclosure.

 

(g)          “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(h)          “Maturity Date” means the date that is thirty-six (36) months from
the Commencement Date.

 

(i)           “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)          “Principal Market” means the NYSE MKT; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB marketplace
or the OTCQX marketplace of the OTC Markets Group, Inc., then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.

 

(k)          “Purchase Amount” means, with respect to any particular purchase
made hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.

 

-17-

 

 

(l)           “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

 

(m)           “Purchase Notice” shall mean an irrevocable written notice from
the Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.

 

(n)           “Purchase Price” means the lesser of (i) the lowest Sale Price of
the Common Stock on the Purchase Date or (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the ten (10)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(o)          “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market during normal trading hours, as reported by the
Principal Market.

 

(p)          “SEC” means the United States Securities and Exchange Commission.

 

(q)          “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

 

(r)          “VWAP Minimum Price Threshold” means, with respect to any
particular VWAP Purchase Notice, the Sale Price on the VWAP Purchase Date equal
to the greater of (i) 80% of the Closing Sale Price on the Business Day
immediately preceding the VWAP Purchase Date or (ii) such higher price as set
forth by the Company in the VWAP Purchase Notice.

 

(s)          “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase
Notice which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.

 

(t)          “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.

 

(u)          “VWAP Purchase Notice” shall mean an irrevocable written notice
from the Company to the Buyer directing the Buyer to buy Purchase Shares on the
VWAP Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.

 

(v)         “VWAP Purchase Share Percentage” means, with respect to any
particular VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage
set forth in the VWAP Purchase Notice which the Buyer will be required to buy as
a specified percentage of the aggregate shares traded on the Principal Market
during normal trading hours up to the VWAP Purchase Share Volume Maximum on the
VWAP Purchase Date subject to Section 1(c) hereof but in no event shall this
percentage exceed thirty-five percent (35%) of such VWAP Purchase Date’s share
trading volume of the Common Stock on the Principal Market during normal trading
hours.

 

-18-

 

 

(w)           “VWAP Purchase Price” means the lesser of (i) the Closing Sale
Price on the VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume
weighted average price for the Common Stock traded on the Principal Market
during normal trading hours on (A) the VWAP Purchase Date if the aggregate
shares traded on the Principal Market on the VWAP Purchase Date have not
exceeded the VWAP Purchase Share Volume Maximum, or (B) the portion of the VWAP
Purchase Date until such time as the sooner to occur of (1) the time at which
the aggregate shares traded on the Principal Market has exceeded the VWAP
Purchase Share Volume Maximum, or (2) the time at which the sale price of Common
Stock falls below the VWAP Minimum Price Threshold (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(x)           “VWAP Purchase Share Estimate” means the number of shares of
Common Stock that the Company has in its sole discretion irrevocably instructed
its Transfer Agent to issue to the Buyer via the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program in connection with a VWAP
Purchase Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(y)           “VWAP Purchase Share Volume Maximum” means a number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
VWAP Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by
(ii) the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

11.         MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

-19-

 

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement. This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

 

(f)          Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

iBio, Inc. 600 Madison Avenue, Suite 1601 New York, NY 10022 Telephone:
302-355-0650 Facsimile: 302-356-1173 Attention:   President Email:
rerwin@ibioinc.com

 

-20-

 

 

With a copy (which shall not constitute notice) to:

Andrew Abramowitz, PLLC 565 Fifth Avenue, 9th Floor New York, New York 10017
Telephone: 212-972-8882 Facsimile: 212-972-8883 Attention: Andrew Abramowitz
Email: aa@aalegalnyc.com

 

If to the Buyer:

Aspire Capital Fund, LLC 155 North Wacker Drive, Suite 1600 Chicago, IL 60606
Telephone: 312-658-0400 Facsimile: 312-658-4005 Attention: Steven G. Martin
Email: smartin@aspirecapital.com

 

With a copy to (which shall not constitute delivery to the Buyer):

Morrison & Foerster LLP 2000 Pennsylvania Avenue, NW, Suite 6000 Washington, DC
20006 Telephone: 202-778-1611 Facsimile: 202-887-0763 Attention: Martin P. Dunn,
Esq. Email : mdunn@mofo.com

 

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company 17 Battery Place New York, New York
10004



Telephone: 212-845-3211 Facsimile: 212-845-7608



Attention: Kathy Santero Email:   ksantero@continentalstock.com

 

or

 

Telephone: 212-845-3285 Facsimile: 212-845-7608

Attention: Richard Viscovich

Email:  rviscovich@continentalstock.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of receipt in accordance with clause (i),
(ii) or (iii) above, respectively.

 

-21-

 

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)          Publicity. The Buyer shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the Buyer,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer, where practical, in connection
with any such press release or other public disclosure at least one (1) Business
Day prior to its release. The Buyer must be provided with a copy thereof at
least one (1) Business Day prior to any release or use by the Company thereof.

 

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Termination. This Agreement may be terminated only as follows:

 

(i)          By the Buyer any time an Event of Default exists without any
liability or payment to the Company. However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)         In the event that the Commencement shall not have occurred the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof.

 

-22-

 

 

(iii)        In the event that the Commencement shall not have occurred on or
before July 1, 2015, due to the failure to satisfy any of the conditions set
forth in Sections 6 and 7 above with respect to the Commencement, either party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of either party to any other party;
provided, however, that the right to terminate this Agreement under this Section
11(k)(iii) shall not be available to either party if such failure to satisfy any
of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct in all material
respects.

 

(iv)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof. The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Buyer.

 

(v)         This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.

 

(vi)        If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement
except as set forth in Section 11(k)(viii) hereof.

 

(vii)       Except as set forth in Sections 11(k)(i) (in respect of an Event of
Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any
termination of this Agreement pursuant to this Section 11(k) shall be effected
by written notice from the Company to the Buyer, or the Buyer to the Company, as
the case may be, setting forth the basis for the termination hereof.

 

(viii)     The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 8 hereof and the agreements and covenants set forth in Sections
4(e) and 11, shall survive the Commencement and any termination of this
Agreement. No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (A) under the Registration Rights Agreement, which
shall survive any such termination in accordance with its terms, or (B) under
this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.

 

-23-

 

 

(l)          No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. Each party
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by such party
relating to or arising out of the transactions contemplated hereby. Each party
shall pay, and hold the other party harmless against, any liability, loss or
expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any such claim.

 

(m)         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(n)          Failure or Indulgence Not Waiver. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

*     *     *     *     *

-24-

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       IBIO, INC.       By: /s/ Robert L. Erwin   Name:   Robert
L. Erwin   Title:     President

 

  BUYER:       ASPIRE CAPITAL FUND, LLC   BY: ASPIRE CAPITAL PARTNERS, LLC   BY:
SGM HOLDINGS CORP.    



  By: /s/ Steven G. Martin   Name: Steven G. Martin   Title: President   

 

-25-

 

 

SCHEDULES

 

Schedule 3(a) Subsidiaries Schedule 3(c) Capitalization Schedule 3(e) Conflicts
Schedule 3(f) 1934 Act Filings Schedule 3(g) Material Changes Schedule 3(h)
Litigation Schedule 3(j) Intellectual Property Schedule 3(l) Title Schedule 3(p)
Transactions with Affiliates

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of Board
of Directors of the Company Exhibit C Form of Secretary’s Certificate

 

 

 

 

DISCLOSURE SCHEDULES

 

Schedule 3(a) – Subsidiaries

 

iBioDefense Biologics LLC (Delaware)

iBio Peptide Therapeutics LLC (Delaware)

iBIO DO BRASIL BIOFARMACÊUTICA LTDA. (Brazil)

 

Schedule 3(c) – Capitalization

 

On August 12, 2008, the Company adopted the iBioPharma 2008 Omnibus Equity
Incentive Plan (the “Plan”) for employees, officers, directors and external
service providers. The original Plan provided that the Company may grant options
to purchase stock and/or make awards of restricted stock up to an aggregate
amount of 10 million shares. On December 18, 2013, the Plan was amended to
increase the number of shares reserved for awards under the Plan from 10 million
to 15 million. As of date hereof there are options to purchase 9,723,334 shares
of common stock outstanding and 5,276,666 shares of common stock reserved for
future issuance under the Plan.

 

As of the date hereof the Company has warrants outstanding to purchase 6,633,324
shares of Common Stock.

 

Reference is made to the Registration Rights Agreement entered into between the
Company and each of the purchasers signatory thereto filed as Exhibit 10.2 to
the Company’s quarterly report on Form 10-Q for the quarterly period ended
September 30, 2010, filed with the SEC on November 15, 2010.

 

Schedule 3(e) – Conflicts

 

None.

 

Schedule 3(f) - 1934 Act Filings

 

None.

 

Schedule 3(g) - Material Changes

 

None.

 

Schedule 3(h) – Litigation

 

On March 17, 2015 the Company filed a Verified Complaint in the Court of
Chancery of the State of Delaware against Fraunhofer USA, Inc., Fraunhofer USA
Inc.’s Center for Molecular Biotechnology (“FCMB” and together with Fraunhofer
USA, Inc. “Fraunhofer”) and Vidadi Yusibov, FCMB’s Executive Director. The
Company seeks monetary damages and equitable relief based on Fraunhofer’s
material and continuing breaches of their contracts with the Company, and their
wrongful use and disclosure of the Company’s proprietary intellectual property
in the area of plant-based manufacturing technologies, techniques and
methodologies for pharmaceuticals and other products. The Company seeks monetary
damages against Yusibov for breach of his consulting agreement with the Company.

 

 

 

 

On October 22, 2014, the Company filed a Verified Complaint in the Court of
Chancery of the State of Delaware against PlantForm Corporation (“PlantForm”)
and PlantForm’s president seeking equitable relief and damages based upon
PlantForm’s interference with several contracts between the Company and
Fraunhofer and one of the Company’s consultants (“Consultant”) and
misappropriating the Company’s intellectual property including trade secrets and
know-how. The Company is seeking the following:

 

1.          A constructive trust compelling PlantForm to deliver to the Company
the technology and intellectual property that were provided to PlantForm by
Fraunhofer or the Consultant.

2.          An injunction prohibiting PlantForm from commercializing,
distributing or retaining any biopharmaceutical that corresponds to, or
otherwise derives from the Company’s technology and intellectual property.

3.          An injunction prohibiting PlantForm from further use or other
unlawful misappropriation of the Company’s intellectual property including trade
secrets and know-how.

4.          An injunction prohibiting PlantForm from further interference with
the Company’s exclusive contractual relationship with Fraunhofer and its
contractual consulting relationship with Consultant.

5.          Monetary damages.

 

On April 9, 2015, the Court of Chancery granted an order consolidating the
Company’s complaint against PlantForm and its President with the Company’s
complaint against Fraunhofer and Yusibov. The Company is unable to predict the
outcome of this litigation.

 

On October 24, 2014, a putative class action captioned Juan Pena, Individually
and on Behalf of All Other Similarly Situated vs. iBio, Inc. and Robert B. Kay
was filed in the United States District Court for the District of Delaware. The
action alleges that the Company and its Chief Executive Officer made certain
statements in violation of federal securities laws and seeks an unspecified
amount of damages. On February 23, 2015, the Court issued an order appointing a
new lead plaintiff. On April 6, 2015, the plaintiffs filed an amended class
action complaint in the same matter captioned Vamsi Andavarapu, Individually And
On Behalf Of All Others Similarly Situated vs. iBio, Inc., Robert B. Kay, and
Robert Erwin. The action alleged that the Company, its Chief Executive Officer,
and its President made certain statements in violation of federal securities
laws and seeks an unspecified amount of damages. On May 6, 2015, the Company,
Mr. Kay, and Mr. Erwin filed a motion to dismiss the amended class action
complaint. The Company has advised its insurers about the class action and
intends to vigorously defend against any claims if this action continues. The
Company is unable to predict the outcome of this Complaint and therefore cannot
determine the likelihood of loss nor estimate a range of possible loss.

 

Schedule 3(j) - Intellectual Property

 

The information set forth under Schedule 3(h) regarding the complaints against
PlantForm, Fraunhofer and Yusibov is incorporated into this Schedule 3(j) by
reference.

 

 

 

 

Schedule 3(l) – Title

 

None.

 

Schedule 3(p) - Transactions with Affiliates

 

Reference is made to the information set forth under “CERTAIN RELATIONSHIPS AND
RELATED PERSON TRANSACTIONS” in the Company’s Proxy Statement on Schedule 14A
filed with the SEC on November 12, 2014.

 

Effective January 1, 2015, the Company is leasing office space on a month to
month basis from an entity owned by a minority shareholder of the Company for
approximately $2,000 per month.

 

 

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of May 15,
2015 (the “Common Stock Purchase Agreement”), by and between IBIO, INC., a
Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

 

The undersigned, Robert B. Kay, Executive Chairman and Chief Executive Officer
of the Company, hereby certifies as follows:

 

1.          I am the Executive Chairman and Chief Executive Officer of the
Company and make the statements contained in this Certificate in such capacity
and not personally;

 

2.          The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 of the Common Stock Purchase Agreement, in which case, such representations
and warranties are true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date);

 

3.          The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.          The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________, 2015.

 

      Robert B. Kay   Executive Chairman and Chief Executive Officer

 

The undersigned as Secretary of IBIO, INC., a Delaware corporation, hereby
certifies that Robert B. Kay is the duly elected, appointed, qualified and
acting Executive Chairman and Chief Executive Officer of IBIO, INC. and that the
signature appearing above is his genuine signature.

 

      Elizabeth Moyle, Secretary

 

 

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, management has reviewed with the Board of Directors the background,
terms and conditions of the transactions subject to the Common Stock Purchase
Agreement (the “Purchase Agreement”) by and between the Company and Aspire
Capital Fund, LLC (“Aspire”), including all materials terms and conditions of
the transactions subject thereto, providing for the purchase by Aspire of up to
Fifteen Million Dollars ($15,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 450,000
shares of Common Stock to Aspire as a commitment fee (the “Commitment Shares”)
and the sale of shares of Common Stock to Aspire up to the available amount
under the Purchase Agreement (the “Purchase Shares,” and together with the
Commitment Shares, the “Aspire Shares”).

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer, the President and
Chief Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and

 

 

 

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $15,000,000; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and non-assessable; and

 

FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and non-assessable; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 15,343,406 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

 

Listing of Shares on the NYSE MKT

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the NYSE MKT; and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements;

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects; and

 

FURTHER RESOLVED, that any and all actions heretofore or hereinafter taken on
behalf of the Company by any of said persons or entities within the terms of the
foregoing resolutions are hereby approved, ratified and confirmed in all
respects as the acts and deeds of the Company.

 

 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(j) of that certain Common Stock Purchase Agreement dated as of May 15,
2015 (the “Common Stock Purchase Agreement”), by and between IBIO, INC., a
Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”), pursuant to which the Company may sell
to the Buyer up to Fifteen Million Dollars ($15,000,000) of the Company’s Common
Stock, par value $0.001 (the “Common Stock”). Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Common Stock
Purchase Agreement.

 

The undersigned, Elizabeth Moyle, Secretary of the Company, in his capacity as
such, hereby certifies as follows:

1.          I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.

2.          Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

3.          Attached hereto as Exhibit C are true, correct and complete copies
of the Signing Resolutions duly adopted by the Board of Directors of the Company
[by unanimous written consent/at a duly convened meeting of the Board of
Directors held on [ ], 2015]. Such resolutions have not been amended, modified
or rescinded and remain in full force and effect and such resolutions are the
only resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

4.          As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________, 2015.

 

        Elizabeth Moyle, Secretary  

 

 

 

 

The undersigned as Chairman and Chief Executive Officer of IBIO, INC., a
Delaware corporation, hereby certifies that Elizabeth Moyle is the duly elected,
appointed, qualified and acting Secretary of IBIO, INC., and that the signature
appearing above is his genuine signature.

 

      Robert B. Kay   Executive Chairman and Chief Executive Officer

 

 

 

